
	
		II
		110th CONGRESS
		1st Session
		S. 2384
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Chief of Engineers to conduct a
		  feasibility study relating to the construction of a multipurpose project in the
		  Fountain Creek watershed located in the State of Colorado. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fountain Creek Watershed
			 Feasibility Study Act of 2007.
		2.DefinitionsIn this Act:
			(1)StateThe
			 term State means the State of Colorado.
			(2)WatershedThe
			 term watershed means the Fountain Creek watershed that is located
			 in the State.
			3.Feasibility
			 study relating to the watershed
			(a)Study
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Chief of Engineers shall complete a study to determine the
			 feasibility of constructing a multipurpose project that shall—
					(A)be located in the
			 watershed;
					(B)consist
			 of—
						(i)1
			 or more dams or other structures, other facilities, or management activities;
			 or
						(ii)1
			 or more other reservoirs that are to be located on-channel or off-channel of
			 the watershed; and
						(C)with respect to
			 the area that is located in the watershed and the Arkansas River Valley of the
			 State, and any residential or commercial activity in the watershed and the
			 Arkansas River Valley of the State, be designed—
						(i)to
			 provide more reliable flood control;
						(ii)to
			 provide better sediment control;
						(iii)to increase the
			 supply of water through the reuse of water or other means;
						(iv)to
			 improve the quality of water; and
						(v)to
			 conserve fish and wildlife that are, and preserve the ecosystem that is,
			 located in close proximity to the location of the project.
						(2)Consideration
			 of prior reportsIn conducting the study under paragraph (1), the
			 Chief of Engineers shall take into consideration—
					(A)the report
			 entitled Supplemental Report on Fountain Reservoir and Reevaluation of
			 Report on Review Survey for Flood Control and Allied Purposes, Arkansas River
			 and Tributaries Above John Martin Dam, Colorado, prepared by the Corps
			 of Engineers, and dated May 15, 1970; and
					(B)the study
			 entitled, The Fountain Creek Watershed Study, prepared by the
			 Corps of the Engineers.
					(3)Effect on other
			 studiesIn conducting the study under paragraph (1), the Chief of
			 Engineers shall conduct the study independently from, and shall not affect any
			 other study relating to—
					(A)the Fountain
			 Creek watershed;
					(B)the
			 Fryingpan-Arkansas Project of the State; or
					(C)the proposed
			 Southern Delivery System Project.
					(b)ReportNot
			 later than 60 days after the date on which the Chief of Engineers completes the
			 feasibility study under subsection (a), the Chief of Engineers shall submit to
			 the President, the President pro tempore of the Senate, and the Speaker of the
			 House of Representatives, a report that describes the results of the
			 study.
			
